Case 2:14-cv-06544-KAM-GRB Document 238 Filed 09/23/20 Page 1 of 54 PageID #: 23353



   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   ----------------------------------X
   AMERICAN TECHNICAL CERAMICS CORP.
   and AVX CORPORATION,

           Plaintiffs,                            MEMORANDUM & ORDER

         -against-                                14-CV-6544(KAM)(GRB)

   PRESIDIO COMPONENTS, INC.,

          Defendant.
   ----------------------------------X
   MATSUMOTO, United States District Judge:

               A unanimous jury rendered a verdict in favor of

   plaintiffs, American Technical Ceramics Corp. (“ATC”) and AVX

   Corporation (“AVX,” and together with ATC, “Plaintiffs”), and

   found defendant, Presidio Components, Inc. (“Presidio” or

   “Defendant”), liable for infringing United States Patent No.

   6,144,547 (“‘547 Patent”), and United States Patent No.

   6,337,791 (“‘791 Patent,” together with the ‘547 Patent, the

   “Patents-in-suit”).1      As prevailing parties, Plaintiffs seek

   attorneys’ fees from Presidio pursuant to 35 U.S.C. § 285,

   totaling $367,078.29, as compensation for conduct that

   “prolonged and complicated” this case.          For the reasons stated

   below, Plaintiffs’ motion is DENIED.




   1
         Each party thereafter filed post-trial motions, which are the subject
   of a Memorandum and Order issued earlier today. (See ECF No. 237.)

                                         1
Case 2:14-cv-06544-KAM-GRB Document 238 Filed 09/23/20 Page 2 of 54 PageID #: 23354



                                   BACKGROUND

    I.   The Parties

               Plaintiffs commenced this action on November 6, 2014

   (ECF No. 1, Complaint), accusing Presidio of infringing the

   Patents-in-suit.     ATC is a wholly-owned subsidiary of the

   publicly traded AVX Corporation, and is based in Huntington

   Station, New York.     AVX owns the ‘547 Patent, which it licensed

   to ATC in November 2014, and ATC owns the ‘791 Patent.           (See ECF

   No. 79, First Claim Construction Order (“FCCO”) 2.)           Presidio is

   a privately-owned company based in San Diego, California.

               All parties manufacture electrical devices, including

   capacitors, which are electronic components that store and

   release energy within a circuit, and are used in a variety of

   electrical systems, including consumer electronics.           (Id.)

   Capacitors typically consist of two parallel conductive, usually

   metal, plates separated by a non-conductive, insulating material

   known as a “dielectric.”      (Id.)       The Patents-in-suit relate to

   “multilayer ceramic capacitors” (“MLCCs”), which are created

   through the combination of multiple capacitors by stacking

   several layers of conductive material and non-conductive, or

   dielectric, material.      (Id. 2-3.)       The parties make and sell

   MLCCs.   (Id. 3.)    Presidio manufactures products known as BB

   capacitors, which Plaintiffs contend practice, and as such,

   infringe the Patents-in-suit.

                                         2
Case 2:14-cv-06544-KAM-GRB Document 238 Filed 09/23/20 Page 3 of 54 PageID #: 23355



   II.   Claim Construction

            A. First Claim Construction

               On August 31, 2016, the court held a claim

   construction, or Markman hearing, at which the parties presented

   oral argument and expert testimony to explain their proposed

   constructions of certain claims in the Patents-in-suit.            (FCCO

   3.)   On November 7, 2016, the court entered its claim

   construction order, setting forth how those disputed terms would

   be construed.

               In the FCCO, the court considered, inter alia, the

   term “substantially L-shaped terminations,” which appears in all

   claims of the ‘547 Patent and describes the appearance and

   structure of the terminations that devices practicing the ‘547

   Patent would have.     The court concluded that the term was to be

   construed “in accordance with its ordinary meaning, i.e., as a

   termination that is substantially or largely L-shaped, but not

   wholly L-shaped.”     (Id. 20-21.)       In reaching this construction,

   the court rejected Defendant’s argument that “substantially L-

   shaped” would not “sufficiently distinguish the structure from

   U-shaped terminations,” and instead determined that

   “[t]erminations having a U-shape are already excluded by the

   ordinary meaning of substantially L-shaped, because a structure

   with terminations that extend around the lateral sides of a




                                        3
Case 2:14-cv-06544-KAM-GRB Document 238 Filed 09/23/20 Page 4 of 54 PageID #: 23356



   device body would not be L-shaped.”         (Id. 20 (internal quotation

   marks omitted).)

               Also relevant to Defendant’s motion, at the claim

   construction stage, the court considered the ‘547 Patent’s

   statement, recited in each of its claims, that the

   “substantially L-shaped terminations” extend “negligibly over a

   top surface” of the device body.          The court construed

   “negligibly over a top surface” to mean “a small amount of

   termination material is formed on a top surface of the device

   body.”   (FCCO 22.)     The court noted that “[b]y definition, the

   top configuration [of the termination] must be smaller than the

   bottom configuration in order for the top termination portion to

   extend ‘negligibly,’ and for the terminations as a whole to

   appear ‘substantially L-shaped.’”         (Id.)   The parties did not

   include the term “terminations” in the Joint Disputed Claim

   Terms Chart.    (See generally ECF No. 48-1, Joint Disputed Claim

   Terms Chart (“JDTC”).)      Further, the parties agreed that terms

   “not specifically identified” in the chart should be “given

   their plain and ordinary meaning.”2         (ECF No. 48, Notice of

   Filing of Joint Disputed Claim Terms Chart (“JDTC Notice”) 1.)




   2
         At the Markman Hearing, Dr. Stanley R. Shanfield, expert witness for
   Plaintiffs, described terminations as “the things at the ends of the
   capacitor,” and Dr. Michael S. Randall, expert witness for Defendant,
   testified that the capacitor’s electrodes are connected to the termination
   end. (ECF No. 80, Markman Hearing Transcript, 23:1-10 and 98:17-20.)

                                         4
Case 2:14-cv-06544-KAM-GRB Document 238 Filed 09/23/20 Page 5 of 54 PageID #: 23357



             B. Summary Judgment

               On March 27, 2018, the court issued a Memorandum and

   Order granting in part, and denying in part, the parties’ cross-

   motions for summary judgment.       (See generally ECF No. 126,

   Summary Judgment Order (“SJO”).)         Presidio moved for judgment

   that the accused devices do not infringe the ‘547 Patent, as

   they do not incorporate “substantially L-shaped terminations” or

   “terminations . . . extending negligibly over a top surface of

   the device body,” limitations required by all claims of the ‘547

   Patent.    (ECF No. 120-1, Presidio’s Memorandum in Support of

   Motion for Summary Judgment (“Def.’s MSJ”) 23-31.)

               As the parties’ articulated and refined their

   positions, it emerged that the proper construction of

   “terminations” was “critically important to, if not dispositive

   of” Presidio’s motion, in two respects. (SJO 46.)           First, the

   scope of “terminations” was essential to determining whether the

   accused products had “substantially L-shaped terminations,” as

   required by the ‘547 Patent.       (Id.)    Presidio stated, without

   dispute, that Plaintiffs’ infringement theory relied on

   “external electrodes, or surface pads, which are located on the

   bottom of the accused products, forming part of the device

   termination and thereby constituting the lower portion of the




                                        5
Case 2:14-cv-06544-KAM-GRB Document 238 Filed 09/23/20 Page 6 of 54 PageID #: 23358



   ‘L.’”   (Id.)3   Embedded in this argument were two subsidiary

   contentions, which Presidio believed were supported by the

   record, including deposition testimony of two of Plaintiffs’

   engineers, and the expert report Dr. Michael Randall, Presidio’s

   technical expert.     (Def.’s MSJ 46-47.)       Presidio argued that the

   capacitor’s surface pads could be considered part of the

   termination.     (SJO 46.)    Presidio further argued that the

   accused devices have U-shaped terminations, not L-shaped ones,

   thereby implying that the “‘dipping process used for all of the

   accused devices,’ which is not used to apply surface pads,

   constitute[d] the sole means for applying terminations, at least

   with respect to the accused products.”          (Id. 47.)    Plaintiffs

   countered that “the surface pads or external electrodes of the

   accused capacitors are terminations.”         (Id.)    Dr. Hillman,

   Plaintiffs’ technical expert, opined that “the combined

   structure including dipped end terminations and surface pads

   form[ing] the capacitor’s termination structure.”            (Id.

   (internal quotation marks and brackets omitted).)

               Second, it also became clear that the proper

   construction of “terminations” was critical to determining

   whether the accused devices’ terminations extended “negligibly

   over a top surface.”      (Id.)   As held in First Claim Construction

   Order, “the top configuration must be smaller than the bottom
   3
         Unless stated otherwise, citations to the court’s prior orders omit
   citations therein to the internal court record.

                                         6
Case 2:14-cv-06544-KAM-GRB Document 238 Filed 09/23/20 Page 7 of 54 PageID #: 23359



   configuration in order for the top termination portion to extend

   ‘negligibly,’ and for the terminations as a whole to appear

   ‘substantially L-shaped.’”       (FCCO 22.)    Because the surface pads

   are situated on the bottom of the accused products’ device body,

   “a comparison of the top and bottom termination configurations

   of the accused devices necessarily require[d] clarity as to

   whether surface pads are part of the termination structure.”

   (SJO 48.)

               The infringement claims based on the ‘547 Patent thus

   hinged on a proper construction of “terminations,” and the court

   resolved to construe the term “objectively and without reference

   to the accused device[s],” as a condition precedent to resolving

   Presidio’s summary judgment motion.        (SJO 48-49 (quoting Vivid

   Techs., Inc. v. Am. Sci. & Eng’g, Inc., 200 F.3d 795, 803 (Fed.

   Cir. 1999)).)     Though the parties agreed to construe

   “terminations” according to its “plain and ordinary meaning,”

   (JDTC Notice 1), neither the record nor the parties

   satisfactorily conveyed such meaning.         (SJO 49.)    In light of

   these barriers to construction, not to mention Federal Circuit

   case law frowning on judicial claim construction absent a

   hearing, the court was disinclined to construe “terminations”

   without affording the parties an opportunity to elucidate their

   positions in a second Markman hearing.         (Id. 50.)




                                        7
Case 2:14-cv-06544-KAM-GRB Document 238 Filed 09/23/20 Page 8 of 54 PageID #: 23360



            C. Second Claim Construction

               The parties agreed in their proposed constructions

   that “terminations” were “(i) structures that are (ii)

   conductive and (iii) external to the capacitor device body.”

   (ECF No. 136, Second Claim Construction Order (“SCCO”) 14.)            The

   court rejected Presidio’s proposed additional limitation,

   namely, that terminations must “provid[e] electrical and

   mechanical connection to the device’s conductive

   patterns/electrodes[.]”      (Id. 14-15 (internal quotation marks

   omitted).)     The court reasoned that Presidio’s position lacked

   support in the relevant claims’ language, neither of which

   indicated that terminations provide electrical and mechanical

   connection to the capacitor device’s conductive patterns or

   electrodes.     (Id. 16.)   The court also considered the Patent’s

   specification, and found Presidio’s reliance on it misplaced.

   Presidio argued that the ‘547 Patent “expressly excludes

   external plating, one of many types of conductive structures

   arranged externally on the device body, from ‘terminations.’”

   (Id. 21.)     Contra Presidio’s position, the court noted the lack

   of express language in the ‘547 Patent excluding plating from

   the termination structure.       (Id.)   Presidio’s remaining

   arguments were also deemed unavailing, and Plaintiffs’

   construction of “terminations” was adopted.




                                        8
Case 2:14-cv-06544-KAM-GRB Document 238 Filed 09/23/20 Page 9 of 54 PageID #: 23361



               Presidio sought to leave to file a successive motion

   for summary judgment after the Second Claim Construction Order

   was entered.     (See Order dated Nov. 27, 2018.)       In letter

   motions, the parties disputed whether there was a genuine issue

   of fact that the accused devices incorporate “substantially L-

   shaped terminations” or “terminations . . . extending negligibly

   on or over a top surface of the device body,” and thus, whether

   a trial was necessary to determine if the accused devices

   infringe the ‘547 Patent.       (See ECF No. 138, 139.)      The court

   denied Presidio’s motion in a docket order.          (Docket order dated

   Dec. 18, 2018.)

 III.    Daubert Order

               On May 30, 2019, the court ruled on the parties’

   evidentiary motions pursuant to Daubert v. Merrell Dow Pharm.,

   Inc., 509 U.S. 579 (1993) and Federal Rule of Evidence 702.

   (ECF No. 179, Daubert Order.)       In pertinent part, Presidio

   challenged the testimony of Plaintiffs’ technical expert, Dr.

   Craig Hillman.     (Id. 2, 31.)    According to Presidio, Dr. Hillman

   “evaluated a minimal and insufficient number of capacitors, no

   more than 100,” out of the millions accused of infringement.

   (Id. 31.)    Presidio contended that Dr. Hillman’s failure to

   explain why the examined capacitors were representative of all

   infringing units, precluded him from reliably opining that the

   capacitor sample he reviewed was statistically sufficient to

                                        9
Case 2:14-cv-06544-KAM-GRB Document 238 Filed 09/23/20 Page 10 of 54 PageID #: 23362



    establish the accused capacitors infringed as a whole.           (Id.)

    Presidio asserted that Dr. Hillman’s analysis of thirty

    capacitors out of approximately 15 million accused units,

    represented too insignificant a number to support infringement.

               In response, Plaintiffs countered by highlighting

    Presidio’s own admissions and representations in the instant

    litigation.    For example, Plaintiffs argued that Dr. Hillman

    relied on Presidio’s representation in discovery that the

    capacitors produced were “representative” samples.          (Daubert

    Order 36.)    In addition, Presidio’s own expert, Dr. Randall,

    repeatedly formed opinions of the accused products based on a

    limited sample he deemed “representative,” and not by analyzing

    every capacitor in each lot.       (Id. 38.)

               The court ultimately rejected Presidio’s arguments.

    Not only did Presidio fail to cite controlling authority “for

    the proposition that a small sample size warrants exclusion by

    law,” but its argument that each capacitor was so different that

    no analysis for one or two samples could be extrapolated to

    other capacitors was discarded as absurd.         (Id.)   Presidio’s

    standard, the court noted, would effectively “require Dr.

    Hillman to analyze all of the . . . accused capacitors to

    provide an admissible opinion.”       (Id. 41.)




                                        10
Case 2:14-cv-06544-KAM-GRB Document 238 Filed 09/23/20 Page 11 of 54 PageID #: 23363



               “Even more glaring” in the court’s view, was

    Presidio’s attempt to nullify the reasonably clear meaning of

    its own discovery response:

               In response to plaintiffs’ request for ten samples of
               BB and SL capacitors in each relevant case size,
               Presidio stated “representative samples of Presidio’s
               Surface Mount Buried Broadband capacitors” and “Single
               Layer capacitors” had been produced.          At oral
               argument, counsel for defendant stated “representative
               samples” meant, in fact, “nothing,” but was hard-
               pressed to explain this anomaly.    As such, Presidio
               has not established that its manufacturing process is
               so variable that each capacitor in a given lot is
               materially different from the rest of the capacitors
               in the lot and, furthermore, that plaintiffs were
               aware of this variability      based on defendant’s
               discovery responses.

    (Daubert Order 43-44.)      In sum, the court found that Dr. Hillman

    reliably extrapolated his analysis for each examined capacitor

    to its respective lot, and in doing so, relied on Presidio’s own

    discovery admissions, expert testimony, and corporate documents.

    (See generally id. 44-48.)

               Presidio also advanced a second theory for exclusion

    based on Dr. Hillman’s purportedly unreliable methods.           Presidio

    argued that Dr. Hillman took no measurements of the accused

    capacitors to determine if each practiced the ‘547 Patent’s

    limitation of “termination material extending negligibly over

    the top surface.”     (Daubert Order 49.)     Presidio further argued

    that Dr. Hillman was required to take measurements in the

    millionths of an inch.      (Id. 49-50.)    The court found the


                                        11
Case 2:14-cv-06544-KAM-GRB Document 238 Filed 09/23/20 Page 12 of 54 PageID #: 23364



    premise of Presidio’s contention, that “plaintiffs must prove

    infringement through measurement of the terminations and

    relevant dielectric layers,” as contrary to the construction of

    the term “negligibly,” and other relevant claim terms, which did

    not require a precise measurement.        (Id. 51-52.)    As for those

    claims that did require an approximate numerical limit,

    measurements could be ascertained by reference to Presidio’s

    advertising materials, which listed uniform dimensions for the

    accused capacitors and thus provided sufficient basis to

    determine whether the accused products satisfied the claim’s

    limitations.    (Id. 52.)

               Presidio also disputed Dr. Hillman’s methodology for

    determining whether the first and second dielectric layers are

    “co-extensive,” i.e. extend over the same area, as required by

    the ‘791 Patent.     (Daubert Order 53-54.)      Presidio found fault

    with Dr. Hillman’s approach, which involved taking cross-

    sections of two capacitors, one lengthwise and one widthwise,

    and highlighting the first and second dielectric layers to

    demonstrate that the layers share the same dimensions.           (Id.

    54.)   This method was too narrow, Presidio argued, because it

    ignored the possibility that there could be “a point along the

    width of the capacitor where the width of the second dielectric

    layer is different than that of the first dielectric layer,” in




                                        12
Case 2:14-cv-06544-KAM-GRB Document 238 Filed 09/23/20 Page 13 of 54 PageID #: 23365



    which case, “the widths of the two layers would not be

    coextensive.”    (Id.)

               As with Presidio’s other challenge, its attack on Dr.

    Hillman’s co-extensiveness analysis was thwarted by earlier

    discovery responses, particularly its admission “that two layers

    in a depicted capacitor’s cross-section were co-extensive,

    without raising the arguments it does in the instant motion, and

    without first requiring plaintiffs to provide the relevant

    measurements of the two layers.”         (Daubert Order 56-57.)

    Presidio’s attempt to cabin the damaging admission also failed.

    Presidio maintained it had “not admit[ted] that every image of

    that single capacitor shows the layers are coextensive.”           (Id.

    57 (emphasis omitted).)      As before, the court refused to accept

    the logical implications of Presidio’s position “that an

    infringement analysis must consider the measurements at every

    point along the relevant dielectric layer.”         (Id.)   This

    approach, the court observed, “would require Dr. Hillman to have

    measured the capacitors at innumerable points to determine if

    the layers are coextensive.”       (Id.)    The court similarly

    rejected Presidio’s argument that imperfections or defects in

    the manufacturing process could render dielectric layers non-

    coextensive to preclude an infringement finding.

    (Id.)




                                        13
Case 2:14-cv-06544-KAM-GRB Document 238 Filed 09/23/20 Page 14 of 54 PageID #: 23366



                The court thus denied Presidio’s motion to preclude

    Dr. Hillman’s testimony, but stipulated that Presidio could

    still challenge him on cross-examination to probe his chosen

    sample size, and the applicability of his analysis to unexamined

    accused products.     (Daubert Order 58.)

   IV.    Trial

                After four-and-a-half years, the case proceeded to

    trial in June 2019.     Plaintiffs impugn Presidio’s trial conduct

    for unnecessarily prolonging the trial, and necessitating

    multiple sidebars, sustained objections, and curative

    instructions.     (Pls.’ Mot. 15.)

            A. Supplemental Invalidity Contentions

                On January 30, 2019, the court denied Presidio’s

    motion to supplement its invalidity contentions regarding the

    ‘547 Patent with a new prior art reference.         (ECF No. 142, Order

    Estopping Supplemental Invalidity Contention (“Estoppel

    Order”).)     Pursuant to 35 U.S.C. § 315(e)(2), the Estoppel Order

    barred Presidio from raising invalidity grounds in either

    supplemental contentions or a revised expert report, that it did

    not previously include in its petition for inter partes review

    (“IPR”) to the U.S. Patent and Trademark Office (“PTO”).           (Id.

    3-4.)   The court also noted Presidio’s lack of specifics

    concerning the new prior art it planned to introduce.           (Id. 4.)




                                         14
Case 2:14-cv-06544-KAM-GRB Document 238 Filed 09/23/20 Page 15 of 54 PageID #: 23367



               At trial, while directly examining Mr. Alan Devoe,

    Presidio’s President and corporate designee, defense counsel

    attempted to introduce a new patent reference, U.S. Patent No.

    5,740,010—“a patent of a capacitor [Presidio] made . . . in the

    early ‘90s”—into evidence as Trial Exhibit FD.           (Tr. 1115:5-24.)4

    Plaintiffs’ counsel objected.        (Id. 1116:4.)     At sidebar,

    Plaintiffs questioned the relevancy of Exhibit FD, and suggested

    that, based on its image, “this is just an attempt to end run

    the Court’s order about not supplementing invalidity

    contention[s].”     (Id. 1117:2-1118:5.)      Defendant claimed the

    exhibit, which had been on Presidio’s exhibit list without

    objection for a “long time,” was intended to demonstrate

    Presidio’s “experience with terminations that are only three

    sides and not all four sides[.]”          (Id. 1117:13-18.)

               Sustaining Plaintiffs’ objection, the court agreed

    that Exhibit FD was irrelevant because it had no demonstrated

    relationship to the accused products, and further risked

    confusion and delay by introducing a previously unheard-of




    4
          The caption “Tr. _” refers to the transcript for the trial held in this
    action from June 10 through June 21, 2019. The transcript for each day’s
    proceedings appears on the docket as follows: Day 1 – June 10, 2019 (ECF No.
    209); Day 2 – June 11, 2019 (ECF No. 210); Day 3 – June 12, 2019 (ECF No.
    211); Day 4 – June 13, 2019 (ECF No. 212); Day 5 – June 14, 2019 (ECF No.
    213); Day 6 – June 17, 2019 (ECF No. 235); Day 7 – June 18, 2019 (ECF No.
    219); Day 8 – June 19, 2019 (ECF No. 236); Day 9 – June 20, 2019 (ECF No.
    204); Day 10 – June 21, 2019 (ECF No. 234). Citations to the trial record
    herein refer to the relevant page and line number of the collective
    transcript.

                                         15
Case 2:14-cv-06544-KAM-GRB Document 238 Filed 09/23/20 Page 16 of 54 PageID #: 23368



    product to the jury.     (Tr. 1118:6-16.)     After the court ruled,

    Presidio’s counsel had the following exchange with Mr. Devoe:

               Q: And so in that situation, the termination would
               just have three sides, not five, correct?

               A: Yes.

               Q: And so would that be something that [Presidio]
               would make with a dipping process or by some other
               method?

               A: Oh, if we – if we wanted only three sides?

               Q: Correct.

               A: There was a product that we were making starting
               about 1990 or ’91 that had this characteristic.

               . . .

               Plaintiffs’ Counsel: Objection, Your Honor.

               The Court: Okay. Yes. I am going to sustain that
               objection for the reasons discussed at sidebar.

    (Id. 1120:22-1121:10.)

                  Plaintiffs’ counsel elaborated on his objection at

    the ensuing sidebar:

               Plaintiffs’ Counsel: Your Honor, I’m candidly shocked
               that that testimony was just elicited after our
               sidebar. I clearly articulated my concern about the
               document they raised, and instead of showing the
               document, they came and started testifying about it.
               It’s highly prejudicial. It has no relevance to the
               case. It’s an attempted end run on the Court’s prior
               order denying a request to supplement invalidity
               contentions, eliciting testimony that the accused
               product has a termination structure that was present
               in their own device in the 1990s. It’s highly
               prejudicial, and I’m --

               The Court: What relief would you like? Should we start
               sanctioning lawyers who disobey my order? I mean,

                                        16
Case 2:14-cv-06544-KAM-GRB Document 238 Filed 09/23/20 Page 17 of 54 PageID #: 23369



               look. I’m not kidding around. I made a ruling. I
               thought you understood the ruling. We have repeated []
               disregard[] and disrespect of the efforts that we’ve
               made to take time at sidebar to discuss the reasons
               why objections are made and why they are either
               sustained or overruled. This is not the first time
               it’s happened. I expressed my concerns about this
               behavior that has gone on throughout this trial,
               indeed, through this litigation and how really, I will
               say, sanctionable it is. But I really need you to put
               a stop to this and have you all understand I am
               serious. I am not one to scream and yell, but I will
               sanction lawyers who repeated[ly] disobey rulings and
               orders. And I don't know what else to tell you, except
               that you have been warned. And if I’ve made a ruling,
               do not contravene it, please. All right?

               Defense Counsel: I understand. You –

               The Court: I am not ascribing any intention to
               anybody. It doesn’t matter to me what the inten[t]ion
               is. I am concerned with the effect of having
               evidentiary rulings made out of the presence of the
               jury. Some of these took a lot of work on everybody’s
               part, a lot of money for attorneys’ fees, and yet we
               are going over again and again . . . . It becomes
               very, very frustrating. And I know at least half of my
               colleagues would have had you sanctioned long ago. I’m
               trying to [be] tolerant, but I am reaching my end
               point. All right?

    (Tr. 1122:16-1124:6 (emphasis added)).)

            B. “Negligibly over a top surface”

               In the claim construction stage, the court interpreted

    “negligibly over a top surface,” as recited in the ‘547 Patent,

    as “a small amount of termination material is formed on the top

    surface of the device body.”       (FCCO 21-22.)    The court also

    foreclosed Presidio’s proposed limitation that, “the amount must

    also be small in relation to the termination material extending

    over a bottom surface of the capacitor device body.”           (Id. 21

                                        17
Case 2:14-cv-06544-KAM-GRB Document 238 Filed 09/23/20 Page 18 of 54 PageID #: 23370



    (alteration omitted).)      As the case advanced, Presidio tried to

    impose finite numerical boundaries on the permissible size of

    the top termination material.       The court rebuffed these attempts

    in the Daubert Order, and definitively foreclosed an extraneous

    numerical limitation by holding “no expert may testify to

    measurable limitations of termination material on the top

    surface, as the court has declined to read a numerical limit

    into the term ‘negligibly over a top surface.’”          (Daubert Order

    11.)   The Daubert Order forbade Presidio’s expert from

    testifying that Plaintiffs “promoted” a maximum of 0.05 mm of

    termination material, or other determinate limitations, over the

    top surface.    (Id. 11-12.)     On the other hand, the court made

    clear it would countenance expert testimony describing the

    termination material’s dimensions.         (Id. 12.)

               Presidio came close to trespassing the permissible

    bounds of argument at trial.       Presidio’s counsel averred in his

    opening statement that “negligibly” refers to something that can

    be neglected.    (Tr. 168:19.)     The next day, Plaintiffs’ counsel

    sought a curative instruction to address Presidio’s apparent

    effort to “reconstrue” the term “negligibly.”          (Tr. 229:3-19.)

    The court agreed, noting the jury would receive a claim

    construction charge before deliberations, and warned Presidio to

    “avoid twisting ‘negligibly over the top surface’ to imply

    neglectful behavior or neglect.”         (Id. 229:20-24.)

                                        18
Case 2:14-cv-06544-KAM-GRB Document 238 Filed 09/23/20 Page 19 of 54 PageID #: 23371



               Presidio flew close to the proverbial sun several

    times thereafter.     For example, on cross, Presidio’s counsel

    asked Dr. Hillman if the ‘547 Patent’s specification discussed

    “that the top lands typically will not exceed less than 2

    mils[.]”   (Id. 865:17-19.)     Plaintiffs objected to the implied

    numerical limitation as contravening the Daubert Order. (Id.

    867:2-7; see also id. 867:9-13 (“This line of questioning is

    objectionable because it’s designed to suggest to the jury that

    the claims of the '547 Patent are not infringed, if the amount

    of termination material on the top is greater than .05

    millimeters.”).)     Presidio’s counsel insisted his question had

    no bearing on infringement, but rather, was intended to develop

    Presidio’s indefiniteness defense.        (Id. 867:20-868:1 (“[W]hat

    we don't know is how far that claim term can stretch and if it

    can stretch beyond what’s disclosed as an example in the

    specification, and if he can't identify how far it can possibly

    stretch, then it’s indefinite; and so it’s directly related to

    that issue, and, I assure you, we will not suggest that to

    infringe it has to be less or equal to this dimension .05

    millimeters.”).)

               Plaintiffs’ objection was sustained.         Although the

    court found Presidio’s inquiry irrelevant to infringement, Dr.

    Hillman’s expert subject matter, the door was left open for

    defense counsel to inquire the same of Dr. Shanfield,

                                        19
Case 2:14-cv-06544-KAM-GRB Document 238 Filed 09/23/20 Page 20 of 54 PageID #: 23372



    Plaintiffs’ expert witness on invalidity.         (Tr. 868:6-10 (“Why

    don’t we save that for later then. [Dr. Hillman] shouldn’t be

    testifying about this issue, if it goes to your indefiniteness

    argument, and I don’t think he went much into this on his

    direct.”).)    The court sustained further objections to

    Presidio’s questioning of Dr. Hillman, including: (1) whether he

    measured the top termination of any capacitor (id. 873:7-10);

    (2) if “significant amount” is different than “negligible” (id.

    934:22-935:7); and (3) whether he measured the top terminations

    on the BB capacitors (id. 943:7-25).

               Presidio’s expert, Dr. Randall, later testified

    regarding the top termination “in the context of the 0.05

    millimeter dimension,” prompting another objection from

    Plaintiffs’ counsel.     (Tr. 1595:11-16.)     Presidio’s counsel

    assured the court that Dr. Randall was merely describing the BB

    capacitors in the context of the specification, and noted that

    Dr. Randall had prefaced his testimony by acknowledging that the

    relevant claim term had no numerical limit in particular.           (Id.

    1596:12-19.)    Nonetheless, the court issued a curative

    instruction to mitigate the risk of confusion:

               The jury is instructed that you may not apply the
               numerical   values  that  you   may  find  in   the
               specification part of the ’547 to your analysis of
               whether or not the BB capacitors violate the ’547
               Patent with respect to the termination material
               extending negligibly over the top surface. And
               secondly, members of the jury, you may not conclude

                                        20
Case 2:14-cv-06544-KAM-GRB Document 238 Filed 09/23/20 Page 21 of 54 PageID #: 23373



                that the BB capacitors do not infringe simply because
                they have more than .05 millimeters of termination
                material on the top.

    (Id. 1605:2-11.)

             C. “Substantially L-shaped terminations”

                The court construed the term “substantially L-shaped,”

    as recited in the ‘547 Patent, to mean “substantially or largely

    L-shaped, but not wholly L-shaped.”         (FCCO 20.)    The Daubert

    Order clarified that “Dr. Randall may not offer an opinion that

    a capacitor with any termination material on the lateral sides

    of the accused product would not be ‘substantially L-shaped’ and

    thus could not infringe the ‘547 Patent.”          (Daubert Order 9

    (emphasis in original).)       Dr. Randall was further precluded from

    testifying that “termination material on the latter side of the

    accused product renders the terminations not ‘substantially L-

    shaped.’”     (Id. 10.)

                At trial, Presidio asked Dr. Hillman to confirm that,

    as stated in the ‘547 Patent itself, “terminations 16 and 18 do

    not extend around the lateral sides of device body 14.”             (Tr.

    875:23-25; see ECF No. 224-15, ’547 Patent, col. 3 ll. 1-2; id.,

    Figure 2.)5    Plaintiffs’ counsel objected, based on an apparent




    5
          For context, Presidio’s line of questioning referred to Figure 2 of the
    ‘547 Patent, depicted in the image below, with the device body designated as
    14, and the terminations designated as 16 and 18:


                                         21
Case 2:14-cv-06544-KAM-GRB Document 238 Filed 09/23/20 Page 22 of 54 PageID #: 23374



    suspicion that Presidio was “suggest[ing] to the jury that a

    capacitor with termination material on the lateral sides cannot

    infringe,” contra the court’s construction of “substantially L-

    shaped termination,” and the Daubert Order.         (Tr. 877:2-10.)

    The court agreed and curatively instructed as follows:

               [F]or Claim 1 there is no specific limitation on the
               amount of termination material on either the top or
               lateral sides. You’ll receive further instruction
               before you deliberate, but right now we’re just trying
               to make sure we stay focused on the things that
               matter. You may proceed.

    (Id. 882:9-14.)

               Presidio later re-introduced the same disclosure

    during Dr. Randall’s direct examination, causing Plaintiffs to

    lodge yet another objection.       (Tr. 1808:21-24.)     Presidio’s

    counsel maintained at sidebar that his inquiry sought only to

    show the relevant claim term’s indefiniteness.          (Id. 1810:16-19

    (“[A]ll I’m trying to demonstrate is that there is no

    description in the patent as to the scope of how much

    termination there can or cannot be on specific surfaces and that

    is strictly related to the issue of indefiniteness.”).)

    Presidio maintained the presence of side termination material




                                        22
Case 2:14-cv-06544-KAM-GRB Document 238 Filed 09/23/20 Page 23 of 54 PageID #: 23375



    was at least relevant to the question of infringement, whilst

    conceding that “the mere presence of the lateral side

    terminations does not,” taken alone, “render a termination . . .

    not substantially L-shaped.”       (Id. 1812-13.)    The court issued

    another curative instruction, which incorporated the caveats

    noted by Presidio.     (Id. 1815:3-13.)

            D. Evidence from Prior Litigation

               In a pre-trial motion in limine, Plaintiffs moved to

    preclude Presidio from introducing evidence or eliciting

    testimony regarding two prior litigations between the parties in

    the Southern District of California, each of which concerned a

    separate, unrelated patent: Presidio Components, Inc. v. Am.

    Tech. Ceramics Corp., No. 08-cv-0335 (S.D. Cal. 2008) (“Presidio

    I”) and Presidio Components, Inc. v. Am. Tech. Ceramics Corp.,

    No. 14-cv-2061 (S.D. Cal. 2014) (“Presidio II,” and

    collectively, with Presidio I, “California Litigations”).           (ECF

    No. 181, Order re: Motions in Limine (“MIL Order”) 7-8.)

               While cross-examining Plaintiffs’ damages expert,

    Presidio’s counsel attempted to confront him with a damages

    report from the California Litigations.        (Tr. 1041:7-17.)

    Plaintiffs objected and requested a sidebar.         (Id. 1041:21-22.)

    Presidio did not conceal the document’s source, but pointed out

    that any indicia of its origins had been removed.          (Id. 1043:11-

    13.)   Defense counsel further maintained that the document’s

                                        23
Case 2:14-cv-06544-KAM-GRB Document 238 Filed 09/23/20 Page 24 of 54 PageID #: 23376



    sole purpose was to impeach Dr. Woods’ lost profits testimony,

    by showing that he made a prior inconsistent statement about the

    profit per unit of a given ATC capacitor.         (Id. 1043:7-10.)

    Presidio pledged not to ask the witness about the context of the

    document.    (Id. 1043:14-17.)     Plaintiffs nonetheless maintained

    steadfast opposition to introducing the damages report for any

    purpose.    The court sustained Plaintiffs’ objection, reasoning

    that the use of the damages report ran afoul of the MIL Order’s

    prohibition against references to the California Litigations.

    (Id. 1044:23-1045:6.)

            E. Other Unreasonable Conduct

                Plaintiffs note other sustained objections at trial

    regarding: (1) the manner of Presidio’s questioning, including

    asking previously-answered questions (Tr. 381-82, 410, 419-20,

    491-92, 493-97, 498-500, 845, 852, 943, 1027, 1048, 1058, 1510,

    1868, 2258); (2) asking leading questions on direct examination

    (id. 1279- 80, 1410, 1760, 1824, 2001); and (3) other

    inappropriate behavior (id. 363 (“Let him finish. Manners,

    okay.”), 417:19-418:2, 541-42 (“I think blindside is a better

    word.”), 1016:11-20, 1035:2-14, 1920:41-1921:1, 2004:3-11).

                                 LEGAL STANDARD

                A “[district] court in exceptional cases may award

    reasonable attorney fees to the prevailing party.”          35 U.S.C. §

    285.   In Octane Fitness, LLC v. ICON Health & Fitness, Inc., the

                                        24
Case 2:14-cv-06544-KAM-GRB Document 238 Filed 09/23/20 Page 25 of 54 PageID #: 23377



    Supreme Court held that an exceptional case is “one that stands

    out from others with respect to the substantive strength of a

    party’s litigating position (considering both the governing law

    and the facts of the case) or the unreasonable manner in which

    the case was litigated.”      572 U.S. 545, 554 (2014).

               A district court undertakes the “exceptional case”

    analysis in the case-by-case exercise of its discretion,

    considering the totality of the circumstances.          Id.; Energy

    Heating, LLC v. Heat On-The-Fly, LLC, 889 F.3d 1291, 1306 (Fed.

    Cir. 2018).    “[T]here is no precise rule or formula” for

    considering the totality of the circumstances.          Octane Fitness,

    572 U.S. at 554 (internal quotation marks and alteration

    omitted) (citing Fogerty v. Fantasy, Inc., 510 U.S. 517, 534

    (1994)).   A district court may weigh factors such as

    “frivolousness, motivation, objective unreasonableness (both in

    the factual and legal components of the case)[,] and the need in

    particular circumstances to advance considerations of

    compensation and deterrence.”       Id. at 554 n.6 (internal

    quotation marks omitted) (citing Fogerty, 510 U.S. at 534 n.19).

    Section 285 “imposes no specific evidentiary burden,” and is

    instead “a simple discretionary inquiry[.]”         Id. at 557.    Only

    once the court determines that the case is exceptional, can it

    then determine whether an award of fees is justified.           MarcTec,

    LLC v. Johnson & Johnson, 664 F.3d 907, 916 (Fed. Cir. 2012).

                                        25
Case 2:14-cv-06544-KAM-GRB Document 238 Filed 09/23/20 Page 26 of 54 PageID #: 23378



               At bottom, “an award of attorney fees under § 285 is

    not intended to be an ‘ordinary thing in patent cases,’ and []

    it should be limited to circumstances in which it is necessary

    to prevent a ‘gross injustice’ or bad faith litigation.”

    BroadSoft, Inc. v. CallWave Commc'ns, LLC, No. CV 13-711-RGA,

    2019 WL 3750817, at *6 (D. Del. Aug. 8, 2019) (quoting Forest

    Labs., Inc. v. Abbott Labs., 339 F.3d 1324, 1329 (Fed. Cir.

    2003), and Microsoft Corp. v. WebXchange Inc., 715 F. Supp. 2d

    598, 603 (D. Del. 2010)).       Attorneys’ fees will not be imposed

    as “a penalty for failure to win a patent infringement suit.”

    Octane Fitness, 572 U.S. at 548.          After all, “[t]he legislative

    purpose behind [35 U.S.C.] § 285 is to prevent a party from

    suffering a gross injustice, not to punish a party for losing.”

    Munchkin, Inc. v. Luv n’ Care, Ltd., 960 F.3d 1373, 1378 (Fed.

    Cir. 2020) (citation and internal quotation marks omitted).

                                    DISCUSSION

               There is no dispute that Plaintiffs are prevailing

    parties.    The jury held Presidio liable for all asserted

    infringement claims, rejected its invalidity contentions,6 and

    consequently, awarded Plaintiffs damages.          This motion thus

    turns on whether or not Plaintiffs can establish that this was


    6
          The jury returned an advisory verdict finding one claim term indefinite
    (ECF No. 220-9, Verdict Sheet, Question 12), but the court subsequently
    determined that Presidio failed to prove indefiniteness at trial by clear and
    convincing evidence. (See ECF No. 214, Memorandum and Order Denying Motion
    to Vacate, dated October 16, 2019.)

                                         26
Case 2:14-cv-06544-KAM-GRB Document 238 Filed 09/23/20 Page 27 of 54 PageID #: 23379



    an “exceptional case.”      For the reasons that follow, the court

    finds they have not.

    I.    Exceptional Case

               As noted above, a prevailing party seeking attorneys’

    fees under the Patent Act must demonstrate that the underlying

    litigation was an exceptional case.         See 35 U.S.C. § 285.

    Octane Fitness established a two-pronged disjunctive test to

    establish the exceptional case requirement.         The prevailing

    party can demonstrate entitlement to fees, either by detailing

    the substantive weakness of the non-movant’s overall litigation

    position, or by showing that the non-movant litigated the case

    in an unreasonable manner.      The court finds Plaintiffs have

    demonstrated neither.     As this case is not exceptional,

    Plaintiffs are not entitled to an award of attorneys’ fees.

            A. Substantive Strength of Litigation Position

               Plaintiffs all but concede that their request for

    attorneys’ fees rests entirely on Presidio’s litigation conduct.

    (ECF No. 225, Pls.’ Reply 9-10.)         Notwithstanding this

    concession, the nature of this case warrants further

    contemplation.    Doing so heeds the Supreme Court’s admonishment

    to consider the totality of circumstances when shifting fees

    under § 285.

                As it often is with patent litigation, this case was

    “long, expensive, and complex.”       TNS Media Research LLC v. TiVo

                                        27
Case 2:14-cv-06544-KAM-GRB Document 238 Filed 09/23/20 Page 28 of 54 PageID #: 23380



    Research & Analytics, Inc., No. 11-CV-4039 (KBF), 2018 WL

    2277836, at *4 (S.D.N.Y. May 18, 2018) (record citation and

    internal quotation marks omitted).        In the six years since

    Plaintiffs commenced suit, there have been, inter alia, two

    claim constructions, a stay pending IPR, cross-motions for

    summary judgment, thoroughly-briefed evidentiary and Daubert

    motions, not to mention extensive discovery.         This all

    culminated in a contentious and complex ten-day jury trial.            The

    verdict did not end matters, however, a point made obvious by

    the flurry of post-trial motions that followed.          (See ECF Nos.

    220-234.)    Notably, the court has ordered a new trial limited to

    the issue of damages based on a reasonable royalty, which

    forestalls a definitive resolution to this case for perhaps

    another year, if not more.

                Presidio has generally advanced litigation positions

    that, if not always successful, were almost uniformly colorable.

    Critically, Presidio notched several notable victories

    throughout the case.     Plaintiffs originally claimed infringement

    of United States Patent No. 6,992,879 (“‘879 Patent”), but

    Presidio successfully voided all claims relating to the ‘879

    Patent in IPR, as well as Claim 1 of the ‘791 Patent.           Presidio

    obtained another favorable result in the Daubert Order, which

    precluded Plaintiffs’ damages expert, Dr. Woods, from opining on

    a specific royalty rate at trial.        Then, at trial, Presidio

                                        28
Case 2:14-cv-06544-KAM-GRB Document 238 Filed 09/23/20 Page 29 of 54 PageID #: 23381



    persuaded the jury to deliver a highly favorable damages

    verdict.    The jury awarded Plaintiffs zero lost profits, even

    though Plaintiffs sought almost $19 million by that measure.7                 In

    addition, the jury found that Presidio did not willfully

    infringe the Patents-in-suit, removing the specter of enhanced

    damages, and rendered an advisory verdict finding the term

    “negligibly over a top surface of said device body” indefinite.8

    Presidio also emphasizes, without dispute, that during the life

    of this case, “there were no motions to compel, no discovery

    sanctions, . . . no allegations that evidence was altered in an

    improper manner,” and “timely compli[ance] with all of the

    Court’s deadlines, including those pertaining to expert

    discovery and trial.”      (Def.’s Opp. 1.)9


    7
          Although the jury’s royalty verdict is due to be re-tried, the lost
    profits verdict stands. (See ECF No. 237.)
    8
          As noted above, the court subsequently discarded the advisory verdict
    and held, as a matter of law, that the claim term was not indefinite. (ECF
    No. 214.)
    9
          Exceptionality often lies where litigation, at conception, was
    motivated by extortive factors, but Plaintiffs have not otherwise attributed
    any foul motives to Presidio. See Eliya, Inc. v. Steven Madden, Ltd., No.
    15CV1272DRHSIL, 2019 WL 5694315, at *6 (E.D.N.Y. Aug. 5, 2019), report and
    recommendation adopted, No. CV151272DRHSIL, 2019 WL 4593451 (E.D.N.Y. Sept.
    23, 2019) (“[U]nlike many cases in the Second Circuit and elsewhere where an
    exceptionality finding was made in light of various plaintiffs’ exploitive
    attempts to extract nominal settlements through serial litigation, such
    circumstances do not exist here.”). See, e.g., Hockeyline, Inc. v. STATS LLC,
    2017 WL 1743022, at *5 (S.D.N.Y. Apr. 27, 2017) (“The need for the deterrent
    impact of a fee award is greater when there is evidence that the plaintiff .
    . . has engaged in extortive litigation.”) (citations omitted); Auto-Kaps,
    LLC v. Clorox Co., No. 15-cv-1737, 2017 WL 6210846, at *3 (E.D.N.Y. Mar. 27,
    2017), aff’d, 715 F. App’x 1025 (Fed. Cir. 2018) (declining to find a case
    exceptional where the record did not indicate that the plaintiff was “the
    type of serial filer that vexatiously litigates to extract nuisance-value
    settlements”).


                                         29
Case 2:14-cv-06544-KAM-GRB Document 238 Filed 09/23/20 Page 30 of 54 PageID #: 23382



                To be clear, Presidio’s generally commendable conduct

    throughout the case does not excuse otherwise unreasonable

    behavior elsewhere in the case, particularly during the jury

    trial.     “[A] district court has discretion, in an appropriate

    case, to find a case exceptional based on a single, isolated

    act.”    Intellectual Ventures I LLC v. Trend Micro Inc., 944 F.3d

    1380, 1384 (Fed. Cir. 2019).       But the Supreme Court has also

    made clear that the court’s assessment of a single, isolated

    act, ought not be divorced altogether from the case’s broader

    context.     Rather, “[t]he district court must determine whether

    the conduct, isolated or otherwise, is such that when considered

    as part of and along with the totality of circumstances, the

    case is exceptional . . . .”       Id. (quoting Octane Fitness, 572

    U.S. at 554) (emphasis added).       This mandate derives from the

    plain text of § 285, which preconditions attorneys’ fees awards

    on a showing that the case itself was exceptional, and not

    merely the defeated adversary’s discrete act, or set of acts.

                Just last year, the Federal Circuit crystallized this

    point in Intellectual Ventures I LLC v. Trend Micro

    Incorporated, an appeal of a district court order awarding

    defendant attorneys’ fees after prevailing at trial.           The award

    centered principally on the plaintiff’s expert, who changed his

    opinion at trial, and claimed he reversed course based on his

    preparation with plaintiff’s trial lawyers.         Id. at 1382.

                                        30
Case 2:14-cv-06544-KAM-GRB Document 238 Filed 09/23/20 Page 31 of 54 PageID #: 23383



    Plaintiff lost at trial, but asserted post-trial that the expert

    had not actually changed his opinion, despite clear testimony to

    the contrary.    Id.   Although the district court did not find the

    case exceptional overall, defendant was awarded attorneys’ fees

    “solely with respect to this collection of circumstances

    regarding [its expert’s] changed testimony.”         Id. (record

    citation omitted).

               The Federal Circuit vacated the award in Intellectual

    Ventures, and explained that:

               [C]ourts frequently award attorney fees under § 285 in
               an   amount   related   to   particular  conduct   and
               circumstances   that  stood   out  and  made   a  case
               exceptional, even when the entirety of the conduct in
               the case was not exceptional from start to finish. . .
               . For example, . . . we [have] explained that after
               determining that a case is exceptional, a court must
               award fees in an amount that “bear[s] some relation to
               the extent of the misconduct.” But in all such cases
               we have required a finding of an exceptional case—not
               a finding of an exceptional portion of a case—to
               support an award of partial fees.         Because the
               district court did not find that the case overall was
               exceptional, we vacate its finding of exceptionality
               under § 285.

    Id. at 1384 (emphasis in original).

                Taking stock of Presidio’s litigation position, and

    general conduct over nearly six years, the court now considers

    Presidio’s isolated transgressions, and whether they warrant an

    award of fees under the totality of circumstances.




                                        31
Case 2:14-cv-06544-KAM-GRB Document 238 Filed 09/23/20 Page 32 of 54 PageID #: 23384



            B. Manner in Which the Case Was Litigated

               As noted above, the court may exercise its discretion

    to find the case exceptional based on isolated acts, although

    the Federal Circuit urges a more holistic view of the entire

    case.   Based on the factors set forth by Octane Fitness and its

    progeny, the court does not find Presidio’s discrete

    transgressions merit an award of fees.        At the outset,

    Plaintiffs challenge only two pre-trial actions by Presidio.

    The remainder concern Plaintiffs’ sustained trial objections.

                    1. Claim Construction

               It became clear during summary judgment that a proper

    construction of “terminations” was essential to determining

    whether the accused products have “substantially L-shaped

    terminations,” and whether the accused devices’ terminations

    extend “negligibly over a top surface.”        (SJO 46-48.)     Presidio

    contended that Plaintiffs’ infringement theory was contingent on

    defining “terminations” to include external electrodes, or

    surface pads, which are located at the bottom of the accused

    device, i.e., the lower portion of the “L.”         (Id. 46.)    Presidio

    asserted that the deposition testimony of Plaintiffs’ engineers

    and Dr. Randall belied such an expansive definition.            Presidio

    also implied that the “dipping process” used for the accused

    devices, which was not used to apply surface pads, constituted

    the sole means for applying terminations in the accused devices.

                                        32
Case 2:14-cv-06544-KAM-GRB Document 238 Filed 09/23/20 Page 33 of 54 PageID #: 23385



    (Id. 47.)    Plaintiffs asserted that surface pads were indeed

    part of the termination structure, relying on Dr. Hillman’s

    expert report in support.      (Id.)

                The annotated image from the ‘547 Patent, below,

    illustrates the stakes of the dispute.        It depicts an accused

    capacitor, in which the red marking signifies the surface pads,

    and the yellow marking reflects the portion of termination

    material not in dispute:




    (Pls.’ Mot. 1-2 (annotated cross-sectional image of a Presidio

    BB capacitor).)    Presidio’s construction of “terminations” would

    have omitted the red marking (i.e., surface pads) from the

    termination structure, thereby rendering the termination

    substantially “C-shaped” or “U-shaped,” but not “L-shaped.”

    (See SCCO 3 (“According to defendant, the surface pads cannot be

    considered part of the termination structure, and therefore must

    be disregarded in determining whether the terminations are

    substantially L-shaped.”).)




                                        33
Case 2:14-cv-06544-KAM-GRB Document 238 Filed 09/23/20 Page 34 of 54 PageID #: 23386



                Likewise, Presidio’s favored construction would have

    brought the accused devices’ top configuration into parity with

    the bottom configuration.      In other words, according to

    Presidio, the accused product’s “termination” would not extend

    “negligibly over a top surface,” as the ‘547 Patent requires.

    Thus, Presidio’s construction would have been fatal to

    Plaintiffs’ theory of infringement regarding the ‘547 Patent.

    Given the stakes, the court felt impelled to refrain from

    construing “terminations” without developing a record that could

    help determine its plain and ordinary meaning.          (Id. 52.)

    Ultimately, the court adopted Plaintiffs’ construction,

    incorporating surface pads into the scope of “terminations,”

    (see SCCO), and denied Presidio’s successive motion for summary

    judgment.

                As an initial matter, the Federal Circuit has observed

    that it is not uncommon for the court to construe a term in a

    patent litigation, “only to have [the parties] dispute evolve to

    a point where they realize that a further construction is

    necessary.”    GE Lighting Sols., LLC v. AgiLight, Inc., 750 F.3d

    1304, 1310 (Fed. Cir. 2014).       Here, at summary judgment, the

    parties could only point the court to two items of information

    in the record, both from the Markman hearing, that elucidated

    the “plain and ordinary meaning” of “terminations”: Dr.

    Shanfield’s statement that terminations are “the things at the

                                        34
Case 2:14-cv-06544-KAM-GRB Document 238 Filed 09/23/20 Page 35 of 54 PageID #: 23387



    ends of the capacitor,” and Dr. Randall’s testimony that

    electrodes are connected to the termination end.          (SJO 50.)    The

    court declined to construe the term on such a bare record, and

    concluded that both parties had “put the proverbial cart, i.e.,

    determining whether the accused products practice a limitation,

    before the horse, i.e., properly construing that limitation.”

    (Id.)

               Notwithstanding, Plaintiffs allege that Presidio knew

    in early 2015 that it would be necessary to interpret

    “terminations” to avoid infringement (see Pls.’ Mot. 1-2), but

    for reasons never stated or surmised, did not pursue a

    construction of the term.      The smoking gun, Plaintiffs imply,

    lies in Plaintiffs’ April 15, 2015 response to Presidio’s

    Interrogatory No. 11, regarding infringement.         There, Plaintiffs

    identified cross-sectional images of capacitors to show that

    Presidio’s BB capacitors have the “substantially L-shaped

    terminations” claimed in the ’547 Patent.         (Id. 1; ECF No. 223-

    3, Plaintiffs’ Responses to Presidio’s First Set of

    Interrogatories, No. 11.)      Among the images Plaintiffs produced

    was Bates No. ATC001167, annotated above.         But, whereas the

    annotated image of the capacitor specifically designates the

    surface pad in red marking, the image Plaintiffs actually

    produced on April 15, 2015, is not nearly so conspicuous:



                                        35
Case 2:14-cv-06544-KAM-GRB Document 238 Filed 09/23/20 Page 36 of 54 PageID #: 23388




    (ECF No. 223-4.)     In other words, the court does not think the

    exemplar Plaintiffs produced in 2015 was so overt, that it may

    be presumed Presidio knew the accused device’s termination

    structure included the capacitor’s surface pads.

               As Presidio also notes, Plaintiffs’ discovery response

    did not explicitly state that “terminations” comprised external

    pads.   (Def.’s Opp. 14.)     Though this is true, literally

    speaking, it does not to rule out the possibility that Presidio

    may have known that “terminations” included surface pads, nor

    does it absolve Presidio for failing to make that deduction.

    Nevertheless, the court declines to impute to Presidio the

    knowledge that Plaintiffs presume, as it would require improper

    speculation.    Cf. Pragmatus Telecom LLC v. Newegg Inc., No. CV

    12-1533-RGA, 2016 WL 675529, at *3 (D. Del. Feb. 18, 2016)

    (court “decline[d] to find a nefarious motive” for purposes of §

    285, “as doing so would require a quite speculative

    inference.”).


                                        36
Case 2:14-cv-06544-KAM-GRB Document 238 Filed 09/23/20 Page 37 of 54 PageID #: 23389



               Plaintiffs further argue that Presidio failed to

    identify “terminations” as requiring construction when the

    parties exchanged claim terms and proposed constructions on

    October 30, 2015.     (Pls.’ Mot. 2.)     In addition, Plaintiffs

    detected the “latent claim construction dispute” with respect to

    “terminations” in their first claim construction reply,

    insisting the matter “should be addressed” at the time of the

    first Markman hearing.      (Id. 2-3.)    According to Plaintiffs, the

    blame for this lapse ought to fall squarely on Presidio’s

    shoulders, for remaining silent at the August 2016 Markman

    hearing.

               Plaintiffs neglect to explain, however, why the fault

    for not seeking an earlier construction of “terminations” should

    lie exclusively with Presidio.       Just as Presidio failed to

    identify “terminations” for construction when the parties

    initially exchanged terms, so too did Plaintiffs.          Plaintiffs

    credit themselves with identifying the potential claim

    construction dispute in a reply brief.        The question begs, what

    further steps did Plaintiffs take to have the issue addressed at

    the first Markman hearing, and decided in the First Claim

    Construction Order, in order to avoid a second round of claim

    construction?    None, at least as far as the court is aware.           The

    hearing transcript contains only vague allusions to the issue,

    but no overt pursuit of the matter by Plaintiffs, which is

                                        37
Case 2:14-cv-06544-KAM-GRB Document 238 Filed 09/23/20 Page 38 of 54 PageID #: 23390



    surprising given that Plaintiffs supposedly recognized how

    critical the construction of “terminations” was to the case.

    Plaintiffs identify no other efforts to bring this “latent”

    dispute to the fore prior to summary judgment.

               “In considering the totality of the circumstances in a

    [s]ection 285 analysis, the court can consider the conduct of

    the movant[.]”    Barry v. Medtronic, Inc., 250 F. Supp. 3d 107,

    122 (E.D. Tex. 2017) (citing Gaymar Indus., Inc. v. Cincinnati

    Sub–Zero Prod., Inc., 790 F.3d 1369, 1373 (Fed. Cir. 2015)); see

    also Power Mosfet Techs., LLC v. Siemens AG, 378 F.3d 1396, 1415

    (Fed. Cir. 2004) (affirming denial of fees where district court

    “credited each of the parties with some share of the bad

    behavior” and reasoned that an award would “tend to reward other

    wrongdoers.”).    Here, Plaintiffs took a lackadaisical approach

    to construing “terminations,” and failed to meaningfully pursue

    the matter prior to summary judgment.        Presidio should not bear

    sole responsibility for the resulting eight-month delay.           Here,

    the fault appears to be mutual.

               In support of their motion, Plaintiffs cite Hunter

    Douglas, Inc. v. Great Lake Woods, Inc., an “illustrative” case

    in which the plaintiff was awarded fees from a defendant who,

    among other things, failed to identify two claim terms for

    construction.    No. 15-CV-00106-REB-KLM, 2019 WL 1375675, at *1

    (D. Colo. Mar. 27, 2019).      In Hunter, defendants initially

                                        38
Case 2:14-cv-06544-KAM-GRB Document 238 Filed 09/23/20 Page 39 of 54 PageID #: 23391



    identified 13 claim terms that purportedly required

    construction, and proposed that the terms “front tilt cord” and

    “rear tilt cord” be construed as “front tilt cables” and “rear

    tilt cables.”     Id. at *15.   Yet defendants never actually sought

    construction of “front tilt cord” or “rear tilt cord.”           Id.    At

    trial, however, defendants contested the meaning of these terms.

    Id.   Thus, Hunter may be readily distinguished from this case as

    an instance where the defendant clearly knew, and affirmatively

    acknowledged, that certain terms were ripe for construction, but

    still allowed a latent dispute to fester until trial, causing

    needless delay.     The blame, therefore, was appropriately placed

    squarely on the Hunter defendants’ shoulders.

               The claim construction lapse in Hunter was also just

    the tip of the iceberg of defendants’ misconduct.          Defendants’

    myriad   transgressions coalesced to make the case exceptional:

    defendants had no objectively reasonable basis to contend they

    did not infringe; made no effort to understand the underlying

    patent they were accused of infringing; failed to proffer any

    significant evidence to support their non-infringement defense;

    pursued a legally untenable and objectively meritless invalidity

    claim; and left the court with the overall impression that

    defendants were strategically protracting the litigation to

    force their adversary to spend more money.         Id. at *15-16.      The




                                        39
Case 2:14-cv-06544-KAM-GRB Document 238 Filed 09/23/20 Page 40 of 54 PageID #: 23392



    totality of the circumstances thus warranted an exceptionality

    finding in Hunter.       The facts here are not comparable.

                    2. Daubert Motion

                Plaintiffs find two faults with Presidio’s

    unsuccessful challenge to Dr. Hillman’s opinions.          First,

    Plaintiffs contend that Presidio lacked any basis to argue that

    Dr. Hillman’s infringement opinions were based on

    unrepresentative samples.       (Pls.’ Mot. 12.)    Second, Plaintiffs

    decry Presidio’s “specious assertion” that Dr. Hillman’s

    infringement opinions for the ‘791 Patent were insufficient and

    unreliable based on Dr. Hillman’s purported failure to measure

    the length and width of the dielectric layers for each BB

    capacitor, without accounting for local defects and corner-

    rounding.    (Id. 14.)

                Presidio’s Daubert challenge did not represent the

    finest lawyering.     Presidio’s argument relied, largely, on

    efforts to squirrel its way out of representations it made to

    Plaintiffs, and which Plaintiffs reasonably relied on.

    Plaintiffs requested samples of every accused product throughout

    discovery, and with each production Presidio represented that

    the samples it produced were “representative.”          (See, e.g., ECF

    No. 223-5, Presidio’s Responses to Plaintiffs’ First Set of

    Requests for Production of Documents and Things, dated April 15,

    2015, at 9; ECF No. 223-6, Presidio’s Responses to Plaintiffs’

                                        40
Case 2:14-cv-06544-KAM-GRB Document 238 Filed 09/23/20 Page 41 of 54 PageID #: 23393



    Second Set of Requests for Production of Documents and Things,

    dated September 7, 2016, at 3-4.)        Presidio then belatedly

    sought to “clarify” its representations, perhaps recognizing

    that its unsolicited description of the capacitors as

    “representative” made it all the easier for Plaintiffs’ expert

    to render an infringement opinion.

               Presidio’s correspondence in 2017 was a prelude to its

    Daubert motion argument that “each capacitor within a given lot

    is so different that an [infringement] analysis of one or two

    cannot form the basis of an opinion as to the remainder of the

    lot.”    (See Daubert Order 40.)     In a letter to Plaintiffs, dated

    January 4, 2017, Presidio proclaimed that “representative

    samples” did not mean “the samples that have been produced are

    the same in all respects as other capacitors.”          (ECF No. 224-24,

    Letter from Brett A. Schatz, Esq. to Brad M. Scheller, Esq.,

    dated Jan. 4, 2017, ECF pp. 2-4.)        Two weeks later, Presidio

    tried again to disclaim its use of the word “representative.”

    (Id., Letter from Brett A. Schatz, Esq. to Brad M. Scheller,

    Esq., dated Jan. 17, 2017, ECF pp. 5-7.)         Presidio’s disavowals

    continued into February.      (E.g., id., Email from Brett Schatz,

    Esq. to Brad M. Scheller, Esq., et al., dated Feb. 22, 2017, ECF

    p. 8.)    Throughout, Plaintiffs steadfastly, and reasonably, held

    Presidio to its earlier representation.




                                        41
Case 2:14-cv-06544-KAM-GRB Document 238 Filed 09/23/20 Page 42 of 54 PageID #: 23394



               The dispute boiled over in Daubert briefing, and the

    related hearing, as Presidio persistently maintained that Dr.

    Hillman’s failure to test a sufficient sample size of capacitors

    rendered his infringement opinion fatally deficient.           At the

    Daubert hearing, however, the flimsiness of Presidio’s assertion

    became manifest.     Plaintiffs highlight the following exchange as

    emblematic of Presidio’s frivolous argument:

               The   Court:  Did   you   represent   that          they     were
               representative samples of your product?

               Defense Counsel: No. No. I will say, as they requested
               ten capacitors in this case size, a statement in the
               response to production said: Representative samples
               have been sent. Then there was a dispute over what
               that meant. We made it very clear that it did not mean
               that they were the same as all the other capacitors,
               nor –

               The Court:      What   did    you   mean   by   representative
               samples?

               Defense Counsel: You know, nothing. Actually, it was
               we are handing over—

               The Court: You are just a lawyer who uses words that
               mean nothing? I mean, you are representing in a
               federal   court  litigation that   you  are  sending
               representative samples but that word didn’t mean
               anything? Seriously?

               Defense Counsel: Your Honor, we made it very clear, in
               response to interrogatories, that that did not mean
               that they were the same.

               The Court: What did it mean?
               Defense Counsel: Your Honor, to be honest, we were
               just    saying   here’s  samples  and    the  word
               “representative” did not mean they are exactly the
               same in every aspect, and that became a dispute


                                        42
Case 2:14-cv-06544-KAM-GRB Document 238 Filed 09/23/20 Page 43 of 54 PageID #: 23395



               amongst the parties and we made it very clear, and
               that led to the production of more capacitors.
               The Court: Okay, what else do you have? Let’s wrap
               this up.
    (ECF No. 223-10, Transcript of Daubert Hearing, held May 7,

    2019, Tr. 72:22-73:10.)      The Daubert Order closed the door on

    this “unpersuasive line of attack,” rejecting Presidio’s

    challenge to Dr. Hillman’s opinion, and with it, Presidio’s

    “attempts to construe plaintiffs’ relevant discovery requests as

    seeking documents concerning ‘why each and every capacitor is

    different.’”    (Daubert Order 40-42 (emphasis added).)

               The court wants to be clear: Presidio’s attempt to

    renege on its own admissions merits rebuke.         And if § 285

    authorized the award of fees based on “exceptional arguments” or

    “exceptional motions,” intended to sanction any foolish act, the

    court might well have granted Plaintiffs’ motion.          But it does

    not.   The court must consider Presidio’s conduct in the broader

    context of the case, and even the Daubert motion itself, under

    the totality of the circumstances.        In addition to Presidio’s

    otherwise professional conduct throughout the litigation,

    mitigating factors militate against an exceptionality finding.

    First, although Presidio’s arguments may have been objectively

    unreasonable, it does not appear that dilatory or pernicious

    motives were at play.     Presidio began disavowing its admission

    in January 2017, three months before Dr. Hillman completed his


                                        43
Case 2:14-cv-06544-KAM-GRB Document 238 Filed 09/23/20 Page 44 of 54 PageID #: 23396



    expert report.    (See ECF No. 146-2, Expert Report of Dr. Craig

    Hillman, dated April 19, 2017.)       There was thus sufficient time

    for Plaintiffs to apprise Dr. Hillman of Presidio’s disavowal,

    and for Dr. Hillman to account for Presidio’s contention before

    serving his expert report.

               Second, Presidio advanced other, more colorable lines

    of attack against Dr. Hillman’s opinion.         For instance, Presidio

    challenged Dr. Hillman’s opinion that the accused devices

    feature “co-extensive” first and second dielectric layers, as

    disclosed in the ‘791 Patent.       In a Request for Admission,

    regarding an image of an accused device, Plaintiffs asked

    Presidio whether “the length and width dimensions of the

    dielectric material” above the capacitor’s electrode were “co-

    extensive” with the corresponding dimensions for the dielectric

    material below the electrode.       (ECF No. 223-7, Presidio’s

    Responses to Plaintiffs’ First Set of Requests for Admissions,

    dated Sept. 5, 2015, at 20-21.)       Presidio replied, “Admitted.”

    (Id.)   Later, however, Presidio contended that its admission

    only applied to the specific dimensions displayed in the image,

    but that “if there is a point along the width of the capacitor

    where the width of the second dielectric layer is different than

    that of the first dielectric layer, then the widths of the two

    layers would not be coextensive.”        (Daubert Order 54.)




                                        44
Case 2:14-cv-06544-KAM-GRB Document 238 Filed 09/23/20 Page 45 of 54 PageID #: 23397



               Although Presidio’s Daubert challenge was undone by

    this admission, it was at least arguably plausible that Presidio

    did not expect its concession concerning a single capacitor to

    apply to each and every device accused of infringing the ‘791

    Patent.    Critically, neither the RFA nor Presidio’s response

    affirmatively stated the capacitor was “representative” of other

    capacitors in the same lot.      Presidio certainly promoted a weak

    argument, and if Presidio believed additional data points were

    required to fairly assess the “co-extensive” requirement, its

    counsel should have crafted its discovery responses with more

    precision.    But not every instance of shoddy lawyering merits

    sanction, or makes a case exceptional.        Effective and zealous

    advocacy sometimes requires attorneys to modify their case

    theory, and cabin prior representations.         That is essentially

    what Presidio tried to do here, albeit unsuccessfully.           The

    court does not find that a single motion, even an exceedingly

    weak one, warrants an exceptionality finding, absent

    demonstrably foul motives, significant prejudice, or other

    aggravating circumstances identified by the Supreme Court in

    Octane Fitness.

                  Moreover, Presidio’s less colorable Daubert

    arguments should not be considered in isolation, but rather in

    tandem with Presidio’s successful challenge to Dr. Woods’ expert

    opinion.     In granting Presidio’s motion to strike Dr. Woods’

                                        45
Case 2:14-cv-06544-KAM-GRB Document 238 Filed 09/23/20 Page 46 of 54 PageID #: 23398



    reasonable royalty opinion, the court concluded that Dr. Woods’

    treatment of Plaintiffs as a single entity for the purposes of a

    hypothetical licensing negotiation, see Georgia-Pacific Corp. v.

    U.S. Plywood Corp., 318 F. Supp. 1116, 1120 (S.D.N.Y. 1970),

    “could not be untangled in a reliable way.”          (Daubert Order 71-

    72.)   Presidio thus secured a critical victory: the court deemed

    Dr. Woods’ royalty rate conclusion inadmissible.          (Id. 73.)

               Third, Plaintiffs cite no authority reasonably

    susceptible to supporting an exceptionality finding based on a

    single errant motion.     For example, Plaintiffs rely on

    AdjustaCam, LLC v. Newegg, Inc., in which the Federal Circuit

    reversed a denial of the defendant’s § 285 motion.          861 F.3d

    1353, 1361 (Fed. Cir. 2017).       The Federal Circuit held it was

    error for the district court to deem the case unexceptional even

    though “no reasonable factfinder could conclude that

    [defendant’s] products infringe.”        Id.   The Federal Circuit also

    found that the case was litigated in an unreasonable manner

    because plaintiff, among other things, repeatedly used after-

    the-fact declarations, served a new expert report on defendant

    the day of that expert’s deposition, and filed supplemental

    declarations making new infringement arguments for the first

    time to the Federal Circuit on appeal.         Id.   Adjustacam is

    clearly distinguishable.      The non-movant not only maintained an

    untenable position, unlike Presidio, but also sandbagged its

                                        46
Case 2:14-cv-06544-KAM-GRB Document 238 Filed 09/23/20 Page 47 of 54 PageID #: 23399



    adversary by serving a last-minute expert report.          Here,

    Presidio disavowed its position three months before Dr. Hillman

    served his expert report, which indicates non-dilatory motives.

               Plaintiffs also cite BroadSoft, Inc. v. CallWave

    Communications, LLC, a non-controlling opinion decided in the

    Delaware District Court.      2019 WL 3750817, at *1.      The Broadsoft

    court generally observed that “[c]ourts imposing exceptional

    case status due to litigation conduct generally find that the

    nonmoving party took positions contrary to its own evidence or

    prior statements,” but concluded the record before it did not

    support a fee award for plaintiff because defendant only

    modified its contentions in response to the plaintiff’s own

    supplementation of the record, and maintained an overall

    reasonable litigation position.       Id. at *6.    Broadsoft based the

    above observation on two other cases, but each one, in turn,

    merely reinforces the need to assess the non-movant’s litigation

    conduct in totality, rather than at its nadir.          First, in Bayer

    CropScience AG v. Dow AgroSciences LLC, the Federal Circuit

    found the district court had not abused its discretion by

    granting defendant fees under § 285.        851 F.3d 1302 (Fed. Cir.

    2017).   The district court principally based the fee award on

    Bayer’s failure to conduct a diligent pre-suit investigation,

    “at least of its own easily-obtainable evidence,” which, would

    have made plain the futility of its lawsuit.         Id. at 1307.

                                        47
Case 2:14-cv-06544-KAM-GRB Document 238 Filed 09/23/20 Page 48 of 54 PageID #: 23400



    Bayer’s whole case was buttressed by a contract interpretation

    that was “directly contradicted” by evidence obtained through

    early discovery, and a pre-suit investigation would have

    uncovered that “no witness supported Bayer’s construction.”              Id.

    at 1305.   Bayer CropScience therefore belongs in an entirely

    separate category than this case.        The former litigation would

    not have been filed but for Bayer’s assertions in contradiction

    to the record.    Presidio’s disavowal of its prior admission was

    one, dubious act, in an otherwise colorable, and partially

    successful motion, and part of an overall meritorious defense.

               The other case cited in Broadsoft, Intendis GmbH v.

    Glenmark Pharms. Ltd., actually undermines Plaintiffs’

    contention.    117 F. Supp. 3d 549 (D. Del. 2015).        Intendis, as

    the prevailing party in a patent infringement suit, sought fees

    for, among other things, defendants’ repeated shifting of

    positions on key issues throughout the litigation, including

    positions that were contrary to expert testimony and its own

    prior statements.     Id. at 581.    The court rejected Intendis’ §

    285 application, however, finding that even if “some of

    defendants’ arguments were unsupported or contradictory,” their

    conduct did not rise to the level of “exceptional.”          Id.   The

    court particularly noted the “considerable efforts” needed to

    reach an infringement determination, suggesting ”that defendants

    were [not] so lacking a good faith belief of non-infringement as

                                        48
Case 2:14-cv-06544-KAM-GRB Document 238 Filed 09/23/20 Page 49 of 54 PageID #: 23401



    to merit” an award of fees under § 285.        Id.   Likewise, taking

    into account Presidio’s questionable Daubert argument, this case

    does not rise to the level of exceptional, given Presidio’s

    apparently good faith conduct throughout the balance of the

    litigation.

                    3. Trial Objections

               On balance, Presidio’s trial behavior does not warrant

    fee-shifting, though it came close.        Although Presidio pushed

    boundaries to the point where the court discussed—but did not

    impose—sanctions, defense counsel’s conduct was not so vexatious

    or lacking in good faith as to make this case exceptional.

               Plaintiffs list a series of infractions that appeared

    to defy the court’s orders.      For example, the court sustained

    Plaintiffs’ objection to the introduction of defense Exhibit FD,

    a patent of a Presidio capacitor from the early 1990s, based on

    the pre-trial Estoppel Order, which prohibited Presidio from

    supplementing its invalidity contentions.         Plaintiffs accused

    Presidio at sidebar of attempting to end-run around the Estoppel

    Order, but defense counsel denied the charge, claiming the

    document was introduced solely to establish Presidio’s

    experience with certain terminations.        After Plaintiffs’

    objection to Exhibit FD was sustained, Presidio’s witness, who

    was not present at the sidebar, commented on the prior art

    reference in the very exhibit that had been excluded just

                                        49
Case 2:14-cv-06544-KAM-GRB Document 238 Filed 09/23/20 Page 50 of 54 PageID #: 23402



    moments prior, prompting an immediate objection from Plaintiffs’

    counsel.    Although the court mentioned the possibility of

    sanctions at the time, in retrospect, it is less than clear that

    defense counsel intentionally elicited the objectionable

    testimony from the witness.      Counsel appears to have been

    inquiring about Presidio’s experience with three-sided

    terminations broadly, which, apparently prompted the witness to

    mention the patent in Exhibit FD.        Presidio’s counsel should

    have prepared the witness not to violate the Estoppel Order and

    prefaced his question by warning the witness not to mention the

    specific exhibit that had just been precluded.          But defense

    counsel’s lapse is more suggestive of carelessness than

    intentional defiance of the court’s rulings.

                Defense counsel also skated on thin ice in his opening

    statement, when he remarked that “negligibly” refers to

    something that can be neglected.         Plaintiffs’ counsel asserted

    at trial that this was an improper attempt to reconstrue the

    term “negligibly,” as relating to neglect or neglectful

    behavior.    The court agreed, but refrained from a curative

    instruction, choosing instead to clarify matters in its final

    instructions to the jury.      Elsewhere, defense counsel inquired

    about the specific measurements of the top termination material,

    prompting Plaintiffs to object that Presidio was conflating

    “negligibly” with a determinate numerical limitation, a

                                        50
Case 2:14-cv-06544-KAM-GRB Document 238 Filed 09/23/20 Page 51 of 54 PageID #: 23403



    construction rejected by the court.        These objections were

    sustained, but Presidio asserted that questions concerning the

    top termination’s numerical limits were asked, not for the

    purpose of challenging infringement, which the First Claim

    Construction and Daubert Orders forbade, but rather, for the

    permissible purpose of advancing Presidio’s indefiniteness

    contention.    Presidio even elicited testimony from its own

    witness that the numerical limitation had no bearing on

    infringement, lending some credence to Presidio’s good faith.

    Though the court issued a curative instruction to avoid juror

    confusion, it did not necessarily do so as an indictment of

    counsel’s behavior.

               Presidio perhaps strayed closest to a direct violation

    of the court’s orders when it introduced a damages report from

    the California Litigations.      The MIL Order expressly precluded

    Presidio from introducing evidence or eliciting testimony

    regarding Presidio’s earlier cases against ATC in the Southern

    District of California.      While cross-examining Dr. Woods

    regarding his lost profits opinion, defense counsel introduced

    the damages report, purportedly to show that Dr. Woods made a

    prior inconsistent statement about ATC’s profits per unit for

    given capacitor.     But even if the document contained a prior

    inconsistent statement, the document was not admissible.

    Presidio also assured Plaintiffs and the court that any

                                        51
Case 2:14-cv-06544-KAM-GRB Document 238 Filed 09/23/20 Page 52 of 54 PageID #: 23404



    reference to the California Litigations was removed from the

    exhibit, and that defense counsel would not ask Dr. Woods about

    the document’s origins.      On the one hand, Presidio’s reliance on

    semantics to evade the MIL Order suggests a degree of

    insincerity.    On the other hand, the issue was resolved with a

    brief sidebar, and Plaintiffs incurred no prejudice.

               The court does not take issue with Presidio’s line of

    questioning concerning the “substantially L-shaped terminations”

    limitation in the ‘547 Patent.       The First Claim Construction and

    Daubert Orders generally precluded testimony and argument that

    the presence of termination material on the lateral sides of the

    capacitor barred infringement per se, but they did not

    altogether bar evidence of termination material on the lateral

    sides.   At trial, Presidio inquired about Figure 2 of the ‘547

    Patent, depicting a “substantially L-shaped termination,” first

    while cross-examining Dr. Hillman, and then on direct

    examination of Dr. Randall.      Plaintiffs objected each time,

    concerned about the implication that lateral termination

    material was incompatible with the “substantially L-shaped

    termination” limitation.      Defense counsel insisted he was simply

    eliciting testimony to support Presidio’s indefiniteness

    defense, and also that lateral termination material was

    potentially probative of infringement.        Even though Plaintiffs’

    objections were sustained, the court’s ultimate curative

                                        52
Case 2:14-cv-06544-KAM-GRB Document 238 Filed 09/23/20 Page 53 of 54 PageID #: 23405



    instruction incorporated the very caveats noted by Presidio.

    The court sees no reason to construe the relevant conduct as

    anything other than zealous advocacy.        If anything, the sequence

    of objection, sidebar, and curative instruction adhered to

    appropriate trial practice.      Plaintiffs’ counsel, advocating for

    its own clients, rightly worried that that the jury could

    misinterpret the testimony Presidio sought to elicit, and

    objected.    Confronted by equally colorable arguments, the court

    took the step most likely to mitigate error by the jury.

    Nothing in this sequence implicated Presidio as a bad faith or

    unreasonable actor.     See RMH Tech LLC v. PMC Indus., Inc., 352

    F. Supp. 3d 164, 206 (D. Conn. 2018) (“A patentee’s vigorous

    prosecution of its property rights or an accused infringer's

    dogged defense of its product should not result in a finding

    that a case is exceptional as a matter of course.”)

                Finally, the court has considered Plaintiffs’

    miscellaneous allegations of trial misconduct.          Plaintiffs

    scarcely explain how the documented “misconduct” is anything

    other than commonplace, adversarial trial practice.          Having

    undertaken an independent review of the record, the court finds

    nothing particularly untoward, much less exceptional, about

    defense counsel’s trial conduct, notwithstanding the unfortunate

    need to conduct numerous sidebars.




                                        53
Case 2:14-cv-06544-KAM-GRB Document 238 Filed 09/23/20 Page 54 of 54 PageID #: 23406



                                    CONCLUSION

               For the foregoing reasons, the court DENIES

    Plaintiffs’ Motion for Attorneys’ Fees.        Plaintiffs have failed

    to demonstrate that this was an exceptional case, either with

    respect to the substantive strength of Presidio’s litigating

    position, or its conduct throughout the case.         Accordingly,

    there is no need to determine the amount of fees justified.

    Defendant is advised that the court may revisit the issue of

    fee-shifting should Defendant persist in certain questionable

    conduct and practices, of the nature discussed herein, both

    leading up and during the new trial.



    SO ORDERED.

    Dated:    September 23, 2020
              Brooklyn, New York
                                                       /s/
                                             Kiyo A. Matsumoto
                                             United States District Judge




                                        54
